Citation Nr: 1825780	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-41 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for cancer of the kidney (kidney cancer).

2.  Entitlement to service connection for cancer of the liver (liver cancer).

3.  Entitlement to service connection for cyst of the left breast.

4.  Entitlement to service connection for a liver disorder, to include hepatitis C, fatty liver, and cysts of the liver.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel


INTRODUCTION

The Veteran served from February 1977 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2016, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the record.  The record was also held open for 30 days after the hearing, and the Veteran submitted new evidence along with a waiver of RO consideration.

Regarding the Veteran's claims for cyst of the liver and hepatitis C, as the record reflects a diagnosis of fatty liver, the Board will characterize the issue on appeal as a claim of entitlement to service connection for a liver disorder, to include hepatitis C, fatty liver, and cysts of the liver.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for tremors or other neurological disease as due to exposure to contaminated water at Camp Lejeune has been raised by the record in the August 2016 Travel Board hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran served at Camp Lejeune from July 1977 to November 1977 and January 1979 to March 1981 and was exposed to contaminated water.

2.  The Veteran does not have a current diagnosis of kidney cancer, and did not manifest kidney cancer during or proximate to the pendency of the appeal.

3.  The Veteran does not have a current diagnosis of liver cancer, and did not manifest liver cancer during or proximate to the pendency of the appeal.

4.  A cyst of the left breast was not present in service or for many years after service, and the most probative medical evidence of record does not show that it is related to any in-service incident.

5.  A liver disorder, to include hepatitis C, fatty liver, and cysts of the liver, was not present in service or for many years after service, and the most probative medical evidence of record does not show that it is related to any in-service incident.


CONCLUSIONS OF LAW

1.  The criteria for service connection for kidney cancer have not been met.  38 U.S.C. §§ 1131, 1112, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for liver cancer have not been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for cyst of the left breast have not been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a liver disorder, to include hepatitis C, fatty liver, and cysts of the liver, have not been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.103, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for kidney cancer; liver cancer; cyst of the left breast; and liver disease, to include hepatitis C, fatty liver, and cysts of the liver (liver disease).

Direct service connection may be generally granted if the evidence shows: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

The Board notes that the Veteran's service records show that he was stationed at Camp Lejeune from July 1977 to November 1977, and January 1979 to March 1981.  Therefore, it is conceded that the Veteran was exposed to water contaminants while stationed at Camp Lejeune.

Presumptive service connection may also be established for diseases associated with exposure to contaminants in the water supply at Camp Lejeune.  Contaminants in the water supply means the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene, and vinyl chloride that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  A veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during this period shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307(a)(7) (effective March 14, 2017).  The following diseases shall, unless rebutted by affirmative evidence, be service-connected even though there is no record of such disease during service: (1) Kidney cancer, (2) Liver cancer, (3) Non-Hodgkin's lymphoma, (4) Adult leukemia, (5) Multiple myeloma, (6) Parkinson's disease, (7) Aplastic anemia and other myelodysplastic syndromes, and (8) Bladder cancer.  38 U.S.C. § 1112; 38 C.F.R. § 3.309(f) (effective March 14, 2017).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the veteran has a disability at the time he or she files a service connection claim or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the filing a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Kidney Cancer and Liver Cancer

The Veteran contends that he has kidney cancer and liver cancer due to his exposure to contaminants in the Camp Lejeune water supply.

The Veteran's service treatment records are silent for kidney or liver complaints.  

In VA treatment records from November 2004 to February 2016, there are complaints and treatment for kidney or renal cysts.  The Board notes that in October 2009, a CT scan showed the Veteran had a kidney cyst.  In a November 2012 urology consult, the Veteran's kidney cyst was thought to have cancerous potential, however, he was eventually not diagnosed.  Furthermore, in February 2014, a VA examiner was asked to opine on the etiology of the Veteran's kidney cyst.  She stated that the Veteran's kidney cyst was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that upon review of the medical literature, there was no association between the development of kidney cysts and exposure to contaminated water at Camp Lejeune.

Based on the record, the Veteran does not have a diagnosis for either liver cancer or kidney cancer.  For direct or presumptive service connection, the first element is a diagnosis.  Therefore, as he does not have a diagnosis of either of these diseases that are presumptively related to contaminated water at Camp Lejeune and has not offered any evidence that his claimed disorders are otherwise related to such exposure, no further discussion of these provisions are warranted based upon the facts of this case.

Cyst of the Left Breast

The Veteran contends that a cyst of the left breast is due to exposure to contaminated water at Camp Lejeune.  

Addressing the presumptive service connection for Camp Lejeune water contamination, as noted above, it is acknowledged that the Veteran was exposed to contaminated water.  However, the Veteran's claimed disability of a cyst of the left breast is not listed as a disease subject to presumptive service connection for Camp Lejeune water contamination.  Regardless, the Federal Circuit has established that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran was diagnosed with cysts of the left breast during the course of this appeal.  Accordingly, the requirements of direct service connection or Shedden element (1) have been met.  The question before the Board is Shedden elements (2) and (3).

The Veteran's service treatment records are silent for any complaints or treatment for cysts of the left breast.  Post-separation, the Veteran's VA treatment records from November 2004 to February 2016 show complaints of breast soreness on the nipple and breast tenderness with nodules under the nipple.  

The most probative evidence of record fails to establish a medical nexus between the Veteran's current cyst of the left breast and his military service, to include exposure to contaminated water at Camp Lejeune.  Shedden, 381 F.3d 1166-1167. 

The Board recognizes the Veteran's lay statements regarding his cyst of the left breast.  However, in weighing the evidence, the Board finds that the medical evidence of record, and the lack of credible support for the Veteran's theories of entitlement, preponderates against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Liver Disorder

The Veteran contends that his liver disorder is due to exposure to water contamination at Camp Lejeune.

As noted above, it is acknowledged that the Veteran was exposed to contaminated water at Camp Lejeune.  However, the Veteran's claimed condition of a liver disorder is not listed as a disease subject to presumptive service connection for Camp Lejeune water contamination.  In turn, the Board will address whether the Veteran is eligible for direct service connection as discussed by Combee.

The Veteran has a current diagnosis of liver disorder, including diagnoses for hepatitis C, fatty liver, and cysts of the liver.  Accordingly, the requirements of direct service connection or Shedden element (1) have been met.  The question before the Board is whether Shedden elements (2) and (3) and satisfied.

The Veteran's service treatment records are silent for any liver disease or complaints.  

Post-separation, the Veteran's service treatment records from November 2004 to February 2016 show complaints and treatment for liver disease, including hepatitis C and liver cysts.  

Notably, in November 2011, the Veteran underwent an ultrasound where a 1.6 cm liver lesion was detected.  In a December 2011 CT scan, the results showed no suspicious or definitely abnormal liver lesions.  In an August 2012 CT, the Veteran's liver lesions were deemed as type 2 hemangioma.  In January 2016, the Veteran underwent an ultrasound, and his liver was of normal size and echotexture.  The physician recognized the previously found hemangioma, and no other liver mass was identified.  In February 2016, the Veteran was administered an elastography where the physician noted the known hemangioma in the right lobe of the liver.  During the same February 2016 appointment, the Veteran was given a METAVIR score to assess the Veteran's hepatitis C, where he was rated a F4 or cirrhosis.

In August 2016, the Veteran submitted a letter from a private physician, Dr. C.B.  Here, Dr. C.B. diagnosed the Veteran with fatty liver and continued his diagnoses for hepatitis C and hemangioma of the liver (cysts of the liver).  The private physician noted that the Veteran served at Camp Lejeune and discussed some of the Veteran's other medical issues.  He did not, however, opine that the etiology of any of the diagnoses he provided, including for hepatitis C, fatty liver, or hemangioma of the liver, was due to exposure to water contamination at Camp Lejeune or an in-service incident.

The Board acknowledges the submission by the Veteran's representative of the information of Camp Lejeune from the VA website and Internet search results for fatty liver.  However, the VA website printout does not contain information regarding presumptive service connection for veterans who were exposed to contaminated water at Camp Lejeune.  Rather, it contains information for veterans who would be eligible for hospital care and medical services for the enumerated diseases listed.  Again, presumptive service connection for veterans exposed to contaminated water at Camp Lejeune is limited to the eight diseases listed under 38 C.F.R. § 3.309(f).

The most probative evidence of record fails to establish a medical nexus between the Veteran's current liver disorder and his service, to include exposure to contaminated water at Camp Lejeune.  Shedden, 381 F.3d 1166-1167.  Further, the Veteran is not entitled to service connection under any of the relevant regulatory presumptions.  

The Board recognizes the Veteran's lay statements regarding his liver disorder.  Again, however, in weighing the evidence, the Board finds that the medical evidence of record, and the lack of credible support for the Veteran's theories of entitlement, preponderates against the claim.  Gilbert, supra. 


ORDER

Service connection for cancer of the kidney is denied.

Service connection for cancer of the liver is denied.

Service connection for cyst of the left breast is denied.

Service connection for a liver disorder, to include hepatitis C, fatty liver, and cysts of the liver, is denied.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


